                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         RICK WOODS, et al.,
                                   8                                                         Case No. 5:11-cv-01263-EJD
                                                        Plaintiffs,
                                   9                                                         ORDER DENYING WOODS’S
                                                  v.                                         MOTION FOR LEAVE TO FILE
                                  10                                                         MOTION FOR RECONSIDERATION
                                         GOOGLE LLC,                                         OF ORDER APPOINTING INTERIM
                                  11                                                         CLASS COUNSEL; DENYING
                                                        Defendant.                           CABRERA’S MOTION FOR
                                  12                                                         RECONSIDERATION; GRANTING
Northern District of California
 United States District Court




                                                                                             MOTION TO WITHDRAW
                                  13                                                         Re: Dkt. Nos. 491; 497; 506
                                  14   I. INTRODUCTION

                                  15          Plaintiff Rick Woods (“Woods”) moves for leave to file a motion for reconsideration of the

                                  16   court’s May 3, 2011 order appointing interim class counsel (Dkt. No. 39). Co-plaintff Rene

                                  17   Cabrera (“Cabrera”) seeks reconsideration of the court’s order granting Google’s motion to

                                  18   dismiss his claims without leave to amend (Dkt. No. 480). Kessler Topaz and Nix Patterson

                                  19   move to withdraw as counsel for Woods on the basis that Woods has recently retained attorneys

                                  20   from The Lanier Law Firm, P.C. to represent him. For the reasons set forth below, Woods’s

                                  21   motion will be denied; Cabrera’s motion will be denied; and Kessler Topaz and Nix Patterson’s

                                  22   motion to withdraw as counsel will be granted.

                                  23   II. STANDARDS

                                  24          Civil Local Rule 7-9(a) allows a party to seek leave to file a motion for reconsideration

                                  25   before the entry of a judgment adjudicating all of the claims and the rights and liabilities of all the

                                  26   parties in a case. The party seeking leave to file a motion for reconsideration must “specifically

                                  27   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING WOODS’S MOTION FOR LEAVE TO FILE MOTION FOR
                                  28   RECONSIDERATION OF ORDER APPOINTING INTERIM CLASS COUNSEL; DENYING
                                       CABRERA’S MOTION FOR RECONSIDERATION; GRANTING MOTION TO WITHDRAW
                                                                        1
                                   1   show reasonable diligence in bringing the motion” and one of the three grounds for

                                   2   reconsideration set forth in Civil Local Rule 7-9(b). The three grounds for reconsideration are:

                                   3
                                                      (1)      That at the time of the motion for leave, a material difference
                                   4                  in fact or law exists from that which was presented to the Court
                                                      before entry of the interlocutory order for which reconsideration is
                                   5                  sought. The party also must show that in the exercise of reasonable
                                                      diligence the party applying for reconsideration did not know such
                                   6                  fact or law at the time of the interlocutory order; or
                                   7                  (2)    The emergence of new material facts or a change of law
                                                      occurring after the time of such order; or
                                   8
                                                      (3)     A manifest failure by the Court to consider material facts or
                                   9                  dispositive legal arguments which were presented to the Court
                                                      before such interlocutory order.
                                  10

                                  11   Civil L.R. 7-9(b). Reconsideration is an “extraordinary remedy, to be used sparingly in the

                                  12   interests of finality and conservation of judicial resources.” Kona Enterprises, Inc. v. Estate of
Northern District of California
 United States District Court




                                  13   Bishop, 229 F.3d 877, 890 (9th Cir. 2000). “[A] motion for reconsideration should not be granted,

                                  14   absent highly unusual circumstances, unless the district court is presented with newly discovered

                                  15   evidence, committed clear error, or if there is an intervening change in the controlling law.” 389

                                  16   Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999).

                                  17   II. DISCUSSION

                                  18   A. Woods’s Motion for Leave to File Motion for Reconsideration

                                  19          Woods moves for leave to file a motion for reconsideration of the court’s May 3, 2011

                                  20   order appointing interim class counsel (Dkt. No. 39). Woods terminated the court appointed

                                  21   interim class counsel, Nix Patterson and Kessler Topaz, in reaction to the court’s order denying

                                  22   certification of Woods’s class claims (Dkt. No. 366) and order granting Defendant Google LLC’s

                                  23   (“Google”) motion to dismiss Cabrera’s claims (Dkt. No. 480). Woods contends that the

                                  24   termination of counsel and the court’s rulings are new material facts that warrant reconsideration.

                                  25   The goal of Woods’s motion is to have Woods’s newly retained counsel, The Lanier Law Firm,

                                  26   P.C., replace Nix Patterson and Kessler Topaz as interim class counsel so that Woods may renew

                                  27   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING WOODS’S MOTION FOR LEAVE TO FILE MOTION FOR
                                  28   RECONSIDERATION OF ORDER APPOINTING INTERIM CLASS COUNSEL; DENYING
                                       CABRERA’S MOTION FOR RECONSIDERATION; GRANTING MOTION TO WITHDRAW
                                                                        2
                                   1   his motion for class certification. Cabrera and Defendant Google oppose the motion.

                                   2          Woods’s purported new material facts do not warrant reconsideration because Woods has

                                   3   not shown reasonable diligence in bringing the motion for reconsideration. The order appointing

                                   4   interim class counsel was issued in 2011. In November of 2017, Google put Woods on notice of a

                                   5   conflict of interests between Woods and class members based on Woods’s relationship with Nix

                                   6   Patterson and Kessler Topaz. Woods took no action to resolve the conflict issue. On January 19,

                                   7   2018, Google filed a motion to deny class certification, devoting the entire motion to an

                                   8   examination of the conflict it had previously raised in November of 2017. Woods opposed the

                                   9   motion, contending that there was no conflict. On August 23, 2018, the court denied class

                                  10   certification on the basis of the conflict. In response to the court’s order, Woods’s chose to keep

                                  11   Nix Patterson and Kessler Topaz as interim class counsel and add another named plaintiff as a

                                  12   class representative, Cabrera, in an apparent attempt to resolve the conflict. In October of 2018,
Northern District of California
 United States District Court




                                  13   the court struck Woods’s allegations in which Woods offered himself as a class representative.

                                  14   Dkt. No. 395. Woods still chose to continue with the litigation with Nix Patterson and Kessler

                                  15   Topaz as interim class counsel. It was not until the court dismissed Cabrera’s claims

                                  16   approximately four months later, in February of 2019 (Dkt. No. 480), that Woods filed the instant

                                  17   motion. Woods has been on notice of the conflict issue since November of 2017, yet Woods has

                                  18   repeatedly made the deliberate and tactical decision to keep Nix Patterson and Kessler Topaz as

                                  19   counsel instead of retaining new class counsel. Woods has not shown reasonable diligence in

                                  20   bringing the motion for reconsideration.

                                  21          Woods’s motion for leave to file a motion for reconsideration (Dkt. No. 491) is DENIED.

                                  22   //

                                  23   //

                                  24   //

                                  25

                                  26
                                  27   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING WOODS’S MOTION FOR LEAVE TO FILE MOTION FOR
                                  28   RECONSIDERATION OF ORDER APPOINTING INTERIM CLASS COUNSEL; DENYING
                                       CABRERA’S MOTION FOR RECONSIDERATION; GRANTING MOTION TO WITHDRAW
                                                                        3
                                   1   B. Cabrera’s Motion for Reconsideration1

                                   2          Cabrera seeks reconsideration of the court’s order granting Google’s motion to dismiss his

                                   3   claims without leave to amend (Dkt. No. 480). Cabrera contends that reconsideration is warranted

                                   4   because:

                                   5                  (1) Martin Peen’s and AMP Global Investments, LLC’s assignment
                                                      of the claims at issue to Cabrera on March 5, 2019 constitutes a new
                                   6                  material fact that enables Cabrera to cure his standing defect through
                                                      a supplemental pleading pursuant to Fed. R. Civ. P. 15(d);
                                   7
                                                      (2) Cabrera’s assignment of the claim under the Unfair Competition
                                   8                  Law to Training Options, Inc. (which has been renamed RM
                                                      Cabrera Company, Inc.) on March 6, 2019 constitutes a new
                                   9                  material fact that enables RM Cabrera Company, Inc. to protect its
                                                      interest and join the action under Fed. R. Civ. P. 15(d) and 21;
                                  10
                                                      (3) Martin Peen’s and AMP Global Investments, LLC’s ratification
                                  11                  of Cabrera’s commencement and continuation of this action on
                                                      March 5, 2019 constitutes a new material fact that remedies
                                  12                  Cabrera’s error in naming the wrong party pursuant to Fed. R. Civ.
Northern District of California
 United States District Court




                                                      P. 17(a)(3);
                                  13
                                                      (4) the Court manifestly failed to consider that Martin Peen’s
                                  14                  affidavit did not exist prior to the close of discovery, and when
                                                      Cabrera opposed Google’s request for Peen’s deposition on
                                  15                  November 5, 2018, neither he nor his counsel had any intent to
                                                      affirmatively use Peen’s testimony, given their honest belief that the
                                  16                  claims at issue were Cabrera’s alone and that Google had not yet
                                                      filed a motion under Fed. R. Civ. P. 12(b)(1).
                                  17

                                  18   Cabrera’s Motion for Leave to File Motion for Reconsideration, vi (Dkt. No. 495). Google

                                  19   opposes the motion, asserting that: Cabrera’s purported “new facts” are neither admissible nor

                                  20   probative of Cabrera’s standing; the Ninth Circuit’s decision in Northstar Fin. Advisors, Inc. v.

                                  21   Schwab Invs., 779 F.3d 1036 (9th Cir. 2015), is not new law; and neither Cabrera nor Woods

                                  22   should be granted leave to amend their claims. The court agrees.

                                  23

                                  24
                                       1
                                  25    On March 7, 2019, Cabrera filed a motion for leave to file a motion for reconsideration. Dkt.
                                       No. 495. By order dated March 7, 2019, the court granted Cabrera’ motion and set a deadline for
                                  26   Google to file a response. Dkt. No. 498. Google filed a timely response. Dkt. No. 505.
                                       Cabrera’s administrative motion to file a reply (Dkt. No. 506) is DENIED.
                                  27   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING WOODS’S MOTION FOR LEAVE TO FILE MOTION FOR
                                  28   RECONSIDERATION OF ORDER APPOINTING INTERIM CLASS COUNSEL; DENYING
                                       CABRERA’S MOTION FOR RECONSIDERATION; GRANTING MOTION TO WITHDRAW
                                                                                         4
                                   1           1. “New Facts”

                                   2           Cabrera’s “new facts” consist of putative assignments and a ratification executed and

                                   3   provided to Google well after fact discovery closed. These belatedly procured documents are

                                   4   inadmissible under Rule 37(c)(1) of the Federal Rules of Civil Procedure unless the failure to

                                   5   provide the documents was substantially justified or harmless. Fed.R.Civ.P. 37(c)(1) (“If a party

                                   6   fails to provide information . . . as required by Rule 26(a) or (3), the party is not allowed to use

                                   7   that information . . . to supply evidence on a motion, at a hearing, or at a trial, unless the failure

                                   8   was substantially justified or is harmless.”). Cabrera was not reasonably diligent in procuring

                                   9   these documents and their belated production is not substantially justified. In March of 2018,

                                  10   Woods sought leave to add Cabrera as a named plaintiff. A thorough pre-filing investigation

                                  11   should have included consideration of all facts relevant to Cabrera’s standing, including Google’s

                                  12   potential challenges to Cabrera’s standing. In September of 2018, Cabrera sent his counsel
Northern District of California
 United States District Court




                                  13   documents relating to the Training Options, Inc. (“Training Options”) sale. Evans. Decl., Ex. 3, at

                                  14   136:10-12 (Dkt. No. 432-5). Yet it was not until mid-October of 2018 that Plaintiffs informed

                                  15   Google of the Training Options sale. Evans Decl., ¶ 3, Ex. 1 (Dkt. No. 505-2). Cabrera stated in

                                  16   his Responses to Google’s Fifth Set of Interrogatories, October 19, 2018, Interrogatory No. 22,

                                  17   that he had “sold certain assets of the business through which he conducted training in 2009,

                                  18   including all customer information.” Id. Cabrera did not reveal information about the actual sale

                                  19   of Training Options until six days before the close of discovery. Google’s Opp. to Motion for

                                  20   Recon., 3 (Dkt. No. 505). When Google sought discovery from Training Options’ buyers, AMP

                                  21   Global Investments, LLC (“AMP”) and Martin Peen (“Peen”), Plaintiffs immediately moved for a

                                  22   protective order and represented to the court that “there is no compelling need for the document

                                  23   and testimony belatedly sought by Google given the clear and conclusive evidence of Mr.

                                  24   Cabrera’s standing” and that “the subpoenas should be quashed as . . . unnecessary given the clear

                                  25   factual and legal basis for Mr. Cabrera’s standing.” Joint Discovery Letter Brief, 5-6 (Dkt. No.

                                  26   421). Further, Cabrera failed to produce the Asset Purchase contract until after discovery closed.

                                  27   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING WOODS’S MOTION FOR LEAVE TO FILE MOTION FOR
                                  28   RECONSIDERATION OF ORDER APPOINTING INTERIM CLASS COUNSEL; DENYING
                                       CABRERA’S MOTION FOR RECONSIDERATION; GRANTING MOTION TO WITHDRAW
                                                                        5
                                   1   Evans Decl. In Support of Motion to Dismiss, Ex. 7 (Dkt. No. 432-9). On November 13, 2018,

                                   2   Google filed its motion to dismiss which set forth in detail the factual and legal bases for

                                   3   challenging Cabrera’s standing. Dkt. No. 432. Faced with Google’s motion, Cabrera steadfastly

                                   4   maintained that he had standing despite the sale of Training Options and argued that Google was

                                   5   wrong as a matter of law. It was not until the court rejected Cabrera’s arguments and dismissed

                                   6   his claims in February of 2019 that Cabrera procured the putative assignments and ratification.

                                   7   The litigation history summarized here reflects that Cabrera pursued what he thought was a

                                   8   winning litigation strategy and made legal arguments on standing based upon his view of the

                                   9   factual record. That Cabrera may have reasonably believed in the strength of his legal arguments

                                  10   on standing does not mean he was substantially justified and “reasonably diligent” in waiting until

                                  11   March of 2019 to procure the putative assignments and ratification.

                                  12          Nor is Cabrera’s failure to procure the putative assignments and ratification in a timely
Northern District of California
 United States District Court




                                  13   manner harmless. “The burden to prove harmlessness is on the party seeking to avoid Rule 37’s

                                  14   exclusionary sanction.” Goodman v. Staples The Office Superstore, LLC, 644 F.3d 817, 827 (9th

                                  15   Cir. 2011) (citing Yeti by Molly Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir.

                                  16   2001). Cabrera does not argue that the belated procurement of the putative assignments and

                                  17   ratification was harmless, and he could not establish it was harmless even if he had. Cabrera

                                  18   objected to discovery from AMP and Peen and discovery has now closed. To allow consideration

                                  19   of the putative assignments and ratification now would require (a) reopening discovery to

                                  20   determine, among other things, whether AMP and Peen even have any interest to assign to

                                  21   Cabrera after the passage of ten years, (b) permitting additional rounds of motion practice, and (c)

                                  22   having the court revisit issues that have already been fully briefed and decided after years of

                                  23   litigation. The prejudice to Google if the court were to allow these further proceedings is

                                  24   manifest.2

                                  25
                                       2
                                  26     Google also makes a persuasive argument that Cabrera should be judicially estopped from
                                       relying on the putative assignments and ratification. “Judicial estoppel is an equitable doctrine
                                  27   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING WOODS’S MOTION FOR LEAVE TO FILE MOTION FOR
                                  28   RECONSIDERATION OF ORDER APPOINTING INTERIM CLASS COUNSEL; DENYING
                                       CABRERA’S MOTION FOR RECONSIDERATION; GRANTING MOTION TO WITHDRAW
                                                                                         6
                                   1          In sum, the purportedly new evidence does not justify reconsideration of the court’s order

                                   2   dismissing Cabrera’s claims.

                                   3           2. Newly Cited Northstar Decision

                                   4          Cabrera’s motion for leave to file reconsideration relies extensively upon Northstar

                                   5   Financial Advisors, Inc. v. Schwab Investments, 779 F.3d 1036 (9th Cir. 2015), a case not

                                   6   previously cited in response to Google’s motion to dismiss Cabrera’s claims for lack of standing.

                                   7   Cabrera contends that under Northstar, he should be allowed to cure standing by filing a

                                   8   supplemental pleading based upon the recently executed assignments and ratification.

                                   9          The Northstar decision is not “new law” under Civil Local Rule 7-9(b)(2) and does not

                                  10   justify reconsideration. The Ninth Circuit issued Northstar in 2015 and the decision was available

                                  11   to Cabrera years before Google brought its motion to dismiss. Hence, the Northstar decision does

                                  12   not reflect “a change of law occurring after the time of” the court’s order dismissing Cabrera’s
Northern District of California
 United States District Court




                                  13   claims. Civil L.R. 7-9(b)(2). Cabrera’s failure to cite Northstar in opposition to Google’s motion

                                  14   to dismiss does not justify reconsideration. “Leave to file for reconsideration will not be granted

                                  15   merely because a party regrets its choices in prior briefing.” Biggs v. Experian Info. Sols., Inc.,

                                  16   No. 16-1507 EJD, 2016 WL 7175640, at *1 (N.D. Cal. Oct. 21, 2016) (quoting Earll v. eBay Inc.,

                                  17   No. 5:11-cv-00262-EJD, 2012 U.S. Dist. LEXIS 134965, at *6-7 (N.D. Cal. Sept. 20, 2012)).

                                  18          Nor has Cabrera made the requisite showing to satisfy Civil Local Rule 7-9(b)(1), which

                                  19   requires Cabrera to show “that in the exercise of reasonable diligence” he did not know of

                                  20   Northstar “at the time” the court considered Google’s motion to dismiss. Because Cabrera did not

                                  21

                                  22   that precludes a party from gaining an advantage by asserting one position, and then later seeking
                                       an advantage by taking a clearly inconsistent position.” Hamilton v. State Farm Fire & Cas. Co.,
                                  23   270 F.3d 778, 782 (9th Cir. 2001). Judicial estoppel applies when (1) the party “succeeded in
                                       persuading a court to accept that party’s earlier position, so that judicial acceptance of an
                                  24   inconsistent position in a later proceeding would create ‘the perception that either the first or the
                                       second court was misled’”; (2) the party’s later position is clearly inconsistent with its earlier
                                  25   position; and (3) “the party seeking to assert an inconsistent position would derive an unfair
                                       advantage or impose an unfair detriment on the opposing party if not estopped.” Id. at 782-783.
                                  26   Each of these factors is met here for the reasons set forth in Google’s Opposition to the Motion for
                                       Reconsideration, 9-10.
                                  27   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING WOODS’S MOTION FOR LEAVE TO FILE MOTION FOR
                                  28   RECONSIDERATION OF ORDER APPOINTING INTERIM CLASS COUNSEL; DENYING
                                       CABRERA’S MOTION FOR RECONSIDERATION; GRANTING MOTION TO WITHDRAW
                                                                                           7
                                   1   cite to Northstar in opposition to Google’s motion to dismiss, Cabrera also cannot satisfy Civil

                                   2   Local Rule 7-9(b)(3). There cannot be a “manifest failure by the Court to consider” a legal

                                   3   argument that was never presented to the court in the first instance. See Frietsch v. Refco, Inc., 56

                                   4   F.3d 825, 828 (9th Cir. 1995) (“It is not the purpose of allowing motions for reconsideration to

                                   5   enable a party to complete presenting his case after the court has ruled against him. Were such a

                                   6   procedure to be countenanced, some lawsuits really might never end, rather than just seeming

                                   7   endless.”).

                                   8          It is not appropriate for Cabrera to raise new arguments not previously presented to the

                                   9   court on a motion for reconsideration. 389 Orange Street Partners v. Arnold, 179 F.3d 656, 665

                                  10   (9th Cir. 1999); see Silicon Valley Self Direct, LLC v. Paychex, Inc., No. 15-1055 JED, 2015 WL

                                  11   5012820, at *2 (N.D. Cal. Aug. 24, 2015) (“Reconsideration does not allow party to raise

                                  12   arguments it should have made earlier.”). In the context of Google’s motion to dismiss, Cabrera
Northern District of California
 United States District Court




                                  13   previously argued that if granted leave to amend, Cabrera intended to allege that he reinstated

                                  14   Training Options on November 12, 2018, and that Training Options ratified Cabrera’s

                                  15   commencement and continuation of this action. Alternatively, Cabrera represented that he

                                  16   intended to join Training Options pursuant to Rule 19 of the Federal Rules of Civil Procedure or

                                  17   substitute Training Options in as plaintiff pursuant to Rule 21 of the Federal Rules of Civil

                                  18   Procedure. The court considered and ultimately rejected these arguments. Cabrera now relies on

                                  19   Northstar to make a new standing argument based upon Peen and AMP’s putative assignment of

                                  20   the claims at issue to Cabrera, Cabrera’s putative assignment of the claims under the Unfair

                                  21   Competition Law to Training Options (which has been renamed RM Cabrera Company, Inc.), and

                                  22   AMP’s putative ratification of the action. Cabrera could have procured these putative assignments

                                  23   and the ratification at any time before or while Google’s motion to dismiss was pending, but

                                  24   instead submitted them after his complaint had been dismissed without leave to amend. A

                                  25   reconsideration motion is “not a vehicle for . . . presenting the case under new theories, securing a

                                  26   rehearing on the merits, or otherwise taking a ‘second bite at the apple.’” See Sequa Corp. v. GBJ

                                  27   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING WOODS’S MOTION FOR LEAVE TO FILE MOTION FOR
                                  28   RECONSIDERATION OF ORDER APPOINTING INTERIM CLASS COUNSEL; DENYING
                                       CABRERA’S MOTION FOR RECONSIDERATION; GRANTING MOTION TO WITHDRAW
                                                                        8
                                   1   Corp., 156 F.3d 136, 144 (2nd Cir. 1998).

                                   2          Moreover, Northstar is distinguishable. In that case, the court dismissed the complaint for

                                   3   lack of standing with leave to amend with a suggestion that this defect could be cured by

                                   4   amendment. Northstar, 779 F.3d at 1043. The plaintiff followed the court’s suggestion and filed

                                   5   an amended complaint. Id. When the defendant renewed its motion to dismiss the complaint, the

                                   6   court treated the amended complaint as a supplemental complaint and denied the motion because

                                   7   the supplemental complaint had cured the standing deficiencies. Id. Unlike the plaintiff in

                                   8   Northstar, Cabrera did not submit the putative assignments and ratification while Google’s motion

                                   9   was pending. The Northstar case is further distinguishable in that the standing issue was decided

                                  10   at the pleading stage before discovery had closed, and there was no suggestion of any prejudice to

                                  11   the defendant.

                                  12          The putative assignments, putative ratification and the newly cited Northstar decision do
Northern District of California
 United States District Court




                                  13   not justify reconsideration of the court’s order dismissing Cabrera’s claims.

                                  14          3. Martin Peen’s Affidavit

                                  15           Lastly, Cabrera contends that reconsideration is warranted because the court “manifestly

                                  16   failed to consider that [ ] Peen’s affidavit did not exist prior to the close of discovery, and when

                                  17   Cabrera opposed Google’s request for Peen’s deposition on November 5, 2018, neither he nor his

                                  18   counsel had any intent to affirmatively use Peen’s testimony, given their honest belief that the

                                  19   claims at issue were Cabrera’s alone and that Google had not yet filed a motion under Fed. R. Civ.

                                  20   P. 12(b)(1).” Cabrera’s Motion, vi.

                                  21          The court was fully aware of the circumstances that led to Cabrera submitting Peen’s

                                  22   affidavit after the discovery cutoff. More importantly, the court determined that even if the Peen

                                  23   affidavit were properly before the court, the affidavit could not be used to vary or contradict the

                                  24   terms of the Standard Asset Purchase Contract and Receipt and did not establish Cabrera’s

                                  25   standing.

                                  26          Cabrera’s motion for reconsideration is DENIED.

                                  27   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING WOODS’S MOTION FOR LEAVE TO FILE MOTION FOR
                                  28   RECONSIDERATION OF ORDER APPOINTING INTERIM CLASS COUNSEL; DENYING
                                       CABRERA’S MOTION FOR RECONSIDERATION; GRANTING MOTION TO WITHDRAW
                                                                        9
                                   1   C. Kessler Topaz and Nix Patterson Motion to Withdraw

                                   2          Kessler Topaz and Nix Patterson move to withdraw as counsel for Woods on the basis that

                                   3   Woods retained attorneys from The Lanier Law Firm, P.C. to represent him. Google has not filed

                                   4   any opposition to the motion. The motion to withdraw (Dkt. No. 497) is GRANTED as

                                   5   unopposed.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: May 1, 2019

                                   9

                                  10                                                ______________________________________
                                                                                    EDWARD J. DAVILA
                                  11                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   Case No.: 5:11-cv-01263-EJD
                                       ORDER DENYING WOODS’S MOTION FOR LEAVE TO FILE MOTION FOR
                                  28   RECONSIDERATION OF ORDER APPOINTING INTERIM CLASS COUNSEL; DENYING
                                       CABRERA’S MOTION FOR RECONSIDERATION; GRANTING MOTION TO WITHDRAW
                                                                        10
